Name: Commission Regulation (EC) No 2331/2003 of 23 December 2003 implementing Article 12 of Council Regulation (EC) No 2501/2001 applying a scheme of generalised tariff preferences for the period 1 January 2002 to 31 December 2004 and amending that Regulation
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  trade policy
 Date Published: nan

 31.12.2003 EN Official Journal of the European Union L 346/3 COMMISSION REGULATION (EC) No 2331/2003 of 23 December 2003 implementing Article 12 of Council Regulation (EC) No 2501/2001 applying a scheme of generalised tariff preferences for the period 1 January 2002 to 31 December 2004 and amending that Regulation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2501/2001 of 10 December 2001 applying a scheme of generalised tariff preferences for the period 1 January 2002 to 31 December 2004 (1), and in particular Article 12 thereof, Whereas: (1) The tariff preferences provided for in Articles 7 and 10 of Regulation (EC) No 2501/2001 should be removed in respect of products, originating in a beneficiary country, of a sector which has met, during three consecutive years, either of the criteria laid down in Article 12(1) of that Regulation. (2) Tariff preferences which had been removed under previous schemes and under Council Regulation (EC) No 815/2003 (2), should be re-established in respect of a sector that has not met, during three consecutive years, the criteria laid down in Article 12(2) of Regulation (EC) No 2501/2001. (3) The condition in Article 12(3) of Regulation (EC) No 2501/2001, whereby paragraphs 1 and 2 of Article 12 do not apply to beneficiary countries whose exports to the Community account for less than the threshold mentioned in that condition, has been met by Argentina, Iran and Uruguay. (4) Tariff preferences which had been removed under previous schemes and under Regulation (EC) No 815/2003, should be re-established in respect of sectors of all beneficiary countries whose exports to the Community account for less than the threshold mentioned in Article 12(3) of Regulation (EC) No 2501/2001. (5) The most recent and complete statistics, which are those for the years 1999 to 2001, should be used in order to establish which sectors meet the conditions laid down in Regulation (EC) No 2501/2001. (6) Annex I to Regulation (EC) No 2501/2001 should be replaced in order to reflect the removal or re-establishment of tariff preferences provided for in Articles 7 and 10. (7) The measures provided for in this Regulation are in accordance with the opinion of the Generalised Preferences Committee, HAS ADOPTED THIS REGULATION: Article 1 1. The tariff preferences provided for in Articles 7 and 10 of Regulation (EC) No 2501/2001 shall be removed according to Article 12(1) of that Regulation in respect of products originating in the beneficiary countries listed in Annex I to this Regulation, falling under the sectors mentioned in that Annex alongside each country concerned. 2. The tariff preferences provided for in Articles 7 and 10 of Regulation (EC) No 2501/2001 shall be re-established according to Article 12(2) of that Regulation in respect of products originating in the beneficiary countries listed in Annex II to this Regulation, falling under the sectors mentioned in that Annex alongside each country concerned. 3. The tariff preferences which had been removed under previous schemes and under Regulation (EC) No 815/2003, shall be re-established according to Article 12(3) of Regulation (EC) No 2501/2001 in respect of all beneficiary countries listed in Annex II to this Regulation. Article 2 Annex I to Regulation (EC) No 2501/2001 shall be replaced by the text set out in Annex III to this Regulation. Article 3 This Regulation shall enter into force on 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2003. For the Commission Pascal LAMY Member of the Commission (1) OJ L 346, 31.12.2001, p. 1; Regulation as last amended by Council Regulation (EC) No 2211/2003 (OJ L 332, 19.12.2003, p. 1). (2) OJ L 116, 13.5.2003, p. 3. ANNEX I Sectors in respect of which tariff preferences shall be removed Country code Beneficiary country Sector Description BR Brazil XXXIV Other base metals and articles of base metal CN People's Republic of China XXV Jewellery and precious metals MX Mexico XXXI Automobiles PK Pakistan XXII Clothing RU Russian Federation XXXIV Other base metals and articles of base metal TH Thailand XXIV Glass and ceramic ANNEX II  Sectors in respect of which tariff preferences shall be re-established in application of Article 12(2) of Regulation (EC) No 2501/2001 Country code Beneficiary country Sector Description BR Brazil XXIII Footwear IN India XVII Leather, raw hides and skins TH Thailand XVIII Articles of leather and fur skins  Countries in respect of which all tariff preferences previously removed shall be re-established in application of Article 12(3) of Regulation (EC) No 2501/2001 Argentina Brunei Darussalam Belarus Chile Colombia Costa Rica Iran Kuwait Macao Mauritius Philippines Ukraine Uruguay ANNEX III Beneficiary countries and territories of the Community's scheme of generalised tariff preferences Column A : code according to the nomenclature of countries and territories for the external trade statistics of the Community Column B : name of country Column C : sectors not included in the general arrangements for the beneficiary country concerned (Article 7(7)) Column D : sectors in respect of which tariff preferences have been removed for the beneficiary country concerned (Article 7(8) and Article 10(3)) Column E : countries included in the special incentive arrangements for the protection of labour rights (Title III Section1) Column F : sectors included in these arrangements for the beneficiary country concerned (Article 8(1) and (2)) Column G : countries included in the special incentive arrangements for the protection of the environment (Title III Section 2) Column H : countries included in the special arrangements for least developed countries (Article 9) Column I : countries included in the special arrangements to combat drug production and trafficking (Title IV) A B C D E F G H I AE United Arab Emirates AF Afghanistan X AG Antigua and Barbuda AI Anguilla AM Armenia II, XXVI AN Netherlands Antilles AO Angola X AQ Antarctica AR Argentina AS American Samoa AW Aruba AZ Azerbaijan II, XXVI BB Barbados BD Bangladesh X BF Burkina Faso X BH Bahrain BI Burundi X BJ Benin X BM Bermuda BN Brunei Darussalam (1) BO Bolivia X BR Brazil I, VI, IX, XI, XII, XVII, XIX, XX, XXVI, XXXIV BS Bahamas BT Bhutan X BV Bouvet Island BW Botswana BY Belarus II, XXVI BZ Belize CC Cocos Islands (or Keeling Islands) CD Democratic Republic of Congo X CF Central African Republic X CG Congo CI CÃ ´te d'Ivoire CK Cook Islands CL Chile CM Cameroon CN People's Republic of China XXVI (2) III, IV, VIII, XIV, XVI, XVIII, XX, XXII, XXIII, XXIV, XXV, XXVII, XXVIII, XXIX, XXXII, XXXIII CO Colombia X CR Costa Rica X CU Cuba CV Cape Verde X CX Christmas Islands DJ Djibouti X DM Dominica DO Dominican Republic DZ Algeria EC Ecuador X EG Egypt ER Eritrea X ET Ethiopia X FJ Fiji FK Falklands Islands FM Federated States of Micronesia GA Gabon GD Grenada GE Georgia II, XXVI GH Ghana GI Gibraltar GL Greenland II GM Gambia X GN Guinea X GQ Equatorial Guinea X GS South Georgia and South Sandwich Islands GT Guatemala X GU Guam GW Guinea-Bissau X GY Guyana HM Heard Island and McDonald Islands HN Honduras X HT Haiti X ID Indonesia X, XIX, XXIII IN India XVIII, XXI IO British Indian Ocean Territory IQ Iraq IR Iran (Islamic Republic of) JM Jamaica JO Jordan KE Kenya KG Kyrgyzstan II, XXVI KH Cambodia X KI Kiribati X KM Comoros X KN St Kitts and Nevis KW Kuwait KY Cayman Islands KZ Kazakhstan II, XXVI LA Lao People's Democratic Republic X LB Lebanon LC St Lucia LK Sri Lanka LR Liberia X LS Lesotho X LY Libyan Arab Jamahiriya (1) XIII MA Morocco XV MD Moldova (Republic of) II, XXVI X All except II and XXVI MG Madagascar X MH Marshall Islands ML Mali X MM Myanmar X MN Mongolia MO Macao MP Northern Mariana Islands MR Mauritania X MS Montserrat MU Mauritius MV Maldives X MW Malawi X MX Mexico XI, XIV, XXIV, XXVI, XXXI MY Malaysia X, XVI, XIX, XXIX MZ Mozambique X NA Namibia NC New Caledonia NE Niger X NF Norfolk Island NG Nigeria NI Nicaragua X NP Nepal X NR Nauru NU Niue Island OM Oman PA Panama X PE Peru X PF French Polynesia PG Papua New Guinea PH Philippines PK Pakistan XVII, XVIII, XXI, XXII X PM St Pierre and Miquelon PN Pitcairn PW Palau PY Paraguay QA Qatar RU Russian Federation II, XXVI XIII, XV, XXXIV RW Rwanda X SA Saudi Arabia XIII SB Solomon Islands X SC Seychelles SD Sudan X SH Santa Helena SL Sierra Leone X SN Senegal X SO Somalia X SR Suriname ST SÃ £o TomÃ © and PrÃ ­ncipe X SV El Salvador X SY Syrian Arab Republic SZ Swaziland TC Turks and Caicos Islands TD Chad X TF French Southern territories TG Togo X TH Thailand II, XI, XVI, XXIII, XXIV, XXV, XXIX TJ Tajikistan II, XXVI TK Tokelau Islands TL East Timor TM Turkmenistan II, XXVI TN Tunisia XV, XXII TO Tonga TT Trinidad and Tobago TV Tuvalu X TZ Tanzania (United Republic of) X UA Ukraine II, XXVI UG Uganda X UM United States Minor outlying islands UY Uruguay UZ Uzbekistan II, XXVI VC St Vincent and Northern Grenadines VE Venezuela X VG Virgin Islands (British) VI Virgin Islands (USA) VN Vietnam VU Vanuatu X WF Wallis and Futuna WS Samoa X YE Yemen X YT Mayotte ZA South Africa XXVI ZM Zambia X ZW Zimbabwe (1) Beneficiary country without development index. (2) Only the products of sector XXVI which are underlined in Annex III are not included for the People's Republic of China, pursuant to Article 7(7).